WELLS, Judge.
Plaintiff has brought forward only one exception and only one question for our review: Did the trial court err in ruling that plaintiff’s complaint failed to state a claim upon which relief could be granted?
Under the notice theory of pleading, a statement of claim is adequate if it gives sufficient notice of the claim asserted to enable the adverse party to answer and prepare for trial, to allow for the application of res judicata, and to show the type of case brought. RGK, Inc. v. Guaranty Co., 292 N.C. 668, 235 S.E. 2d 234 (1977); Sutton v. Duke, 277 N.C. 94, 176 S.E. 2d 161 (1970).
*90A complaint should not be dismissed for failure to state a claim unless it appears beyond doubt that plaintiff could prove no set of facts in support of his claim which would entitle him to relief. The rule generally precludes dismissal except in those instances where the face of the complaint discloses some insurmountable bar to recovery. Newton v. Insurance Co., 291 N.C. 105, 229 S.E. 2d 297 (1976); Sutton v. Duke, supra; Winborne v. Winborne, 41 N.C. App. 756, 255 S.E. 2d 640 (1979), disc. rev. denied, 298 N.C. 305, 259 S.E. 2d 918 (1979). For the purposes of ruling on a motion to dismiss, the well-pleaded material allegations of the complaint are taken as admitted. Grant v. Insurance Co., 295 N.C. 39, 243 S.E. 2d 894 (1978).
There seems to be no doubt here as to the sufficiency of the complaint. Plaintiff has not rested on bare-bones notice, but has set forth in considerable detail the factual aspects of its dealings and transactions with the defendants concerning the lease, the option, and plaintiff’s alleged damages. The complaint provides both defendants with ample notice to enable them to respond and prepare their defenses. We also believe that plaintiff’s claim for fraud has been pleaded with sufficient particularity to comply with Rule 9(b). See, Coley v. Bank, 41 N.C. App. 121, 254 S.E. 2d 217 (1979).
Defendants argue that plaintiff has set out no basis for substantive relief. We disagree. At the very least, the complaint states sufficient material allegations against both defendants upon which the jury might find actual fraud, Odom v. Little Rock & I-85 Corp., 299 N.C. 86, 261 S.E. 2d 99 (1980); constructive fraud, Priddy v. Lumber Co., 258 N.C. 653, 129 S.E. 2d 256 (1963); and against defendant Percival’s, Inc. for breach of contract, RGK, Inc. v. Guaranty Co., supra.
Defendants argue that plaintiff’s complaint must be dismissed because the damages claimed are too speculative to measure. If it is true that the defendants induced plaintiff to enter into the lease by promising that plaintiff would receive an option to purchase on the property, it could be presumed that plaintiff would incur at least some damages, e.g. the value of the option as well as some incidental relocation expenses. While a trial may reveal that some of the damages which plaintiff demands are so speculative that they may not be recovered, it *91does not seem to us that all of plaintiff’s damages are, by their nature, so speculative as to require that its suit be dismissed at this stage. The fact that the full extent of plaintiff’s damages may be a matter of some speculation is no basis for the trial court to have denied plaintiff any relief by dismissing its complaint. Pipkin v. Thomas & Hill, Inc., 298 N.C. 278, 258 S.E. 2d 778 (1979). If plaintiff can prove its claim for fraud or breach of contract, it would be entitled to recover all damages as it can prove at trial it has already suffered, or that it reasonably expects to incur. Id.
For the reasons stated, the judgment of the trial court as to both defendants must be
Reversed.
Judges MARTIN (Robert M.) and ERWIN concur.